Citation Nr: 1740281	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-24 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for intervertebral disc syndrome without degenerative joint disease of the lumbar spine (IVDS) prior to January 18, 2011, based on the General Rating Formula for Diseases and Injuries of the Spine.

2.  Entitlement to an initial evaluation in excess of 20 percent for IVDS from January 18, 2011, to October 31, 2011, based on the General Rating Formula for Diseases and Injuries of the Spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy (also characterized as right L5 radiculopathy).

4.  Entitlement to an effective date earlier than January 18, 2011, for the grant of service connection for right lower extremity radiculopathy (also characterized as right L5 radiculopathy).

5.  Entitlement to an effective date earlier than November 1, 2011, for the grant of service connection for erectile dysfunction.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1979, from January 1983 to January 1987, from January 1991 to August 1991, from January 1992 to March 1992, from January 1997 to October 1997, and from September 2001 to April 2007.  His awards and decorations include the Purple Heart.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held before a Veterans Law Judge at the Central Office in Washington, D.C., in May 2010.  A transcript of the hearing is of record.  The Board subsequently notified the Veteran that the Veterans Law Judge who conducted that hearing was unavailable to participate in a decision on the appeal and offered him the opportunity for a new hearing.  The Board also notified the Veteran that it would assume that he did not want another hearing if he did not respond within 30 days.  See May 2017 letter.  The Veteran did not respond to the May 2017 letter.  Therefore, there is no outstanding hearing request.

In December 2010, October 2012, and October 2014, the Board remanded the increased evaluation claim for the service-connected lumbar spine disorder (now characterized as stated above to reflect the staged periods granted by the Agency of Original Jurisdiction (AOJ) and the Board that remain on appeal) and addressed other claims that had been on appeal.  While the case was in remand status, the AOJ granted service connection for right lower extremity radiculopathy and assigned a 10 percent evaluation effective from January 18, 2011, as well as entitlement a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective from October 3, 2011, and a higher staged initial evaluation for IVDS.  The AOJ also granted special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014) based on the level of the schedular evaluations assigned for the Veteran's service-connected disabilities (total plus 60 percent) effective from October 3, 2011.  See February 2012 rating decision.

In an August 2015 decision, the Board granted a 70 percent initial evaluation for posttraumatic stress disorder (PTSD) effective from October 23, 2008; a 40 percent initial evaluation for IVDS effective from November 1, 2011; service connection for right L5 radiculopathy associated with IVDS effective from January 18, 2011; and service connection for erectile dysfunction associated with IVDS effective from November 1, 2011.  The Board denied higher initial evaluations for the residuals of traumatic brain injury (TBI) (cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified and slow speech due to TBI); IVDS prior to November 1, 2011 (the staged periods as reflected above); and sciatic nerve deficiency of the left leg due to IVDS.  The Board also remanded the claims for an initial evaluation in excess of 50 percent for PTSD and cognitive disorder due to TBI prior to October 23, 2008, and entitlement to TDIU prior to October 3, 2011, for further development.

In an October 2015 rating decision, the AOJ effectuated the Board's increased evaluation and service connection grants and acknowledged the Board's referral of the issues of entitlement to service connection for a headache disorder due to TBI and dizziness.  The AOJ also acknowledged the Board's grant of service connection for right L5 radiculopathy associated with IVDS, but also noted the AOJ had already granted service connection for this issue in the February 2012 rating decision that assigned the same effective date granted by the Board.  See October 2015 codesheet.  The right lower extremity disability has been characterized as stated above for the purposes of clarity, given the descriptions of the disability provided in the AOJ and Board decisions.

In an October 2015 decision, the Board denied the Veteran's motion for reconsideration of the August 2015 decision.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties and remanded the above claims to the Board for action consistent with the terms of the Joint Motion.  

In a November 2016 rating decision promulgated while the appeal was pending before the Court, the AOJ granted a total (100) percent initial evaluation for PTSD and cognitive disorder due to TBI; a total initial evaluation for cognitive impairment and other residuals of TBI not otherwise classified; and service connection for posttraumatic headaches as a TBI residual, all effective from May 1, 2007 (the day after the Veteran's separation from service).  The AOJ also determined that, based on the grant of those issues, an earlier effective date of May 1, 2007, for the grant of special monthly compensation under 38 U.S.C.A. § 1114(s) was warranted, and the issue of entitlement to TDIU prior to October 3, 2011, was now moot.  Therefore, the AOJ did not recertify that matter (or the other remanded increased evaluation claim) to the Board.  The Veteran has not expressed disagreement with any aspect of that decision.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

Based on the foregoing, including the grant of special monthly compensation under 38 U.S.C.A. § 1114(s) effective from the day after the Veteran's separation from service, the Board agrees with the determination made by the AOJ that the issue of entitlement to TDIU is now moot.  Cf. Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent evaluation does not render a TDIU claim moot where there is a possibility that TDIU will impact entitlement to special monthly compensation based on receipt of service connection for a disability with a 100 percent evaluation and another with a separate 60 percent evaluation).

This appeal was processed using the Veterans Benefits Management System (VBMS).

The issues of entitlement to higher initial evaluations for IVDS and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran separated from active service on April 30, 2007, and he filed his original compensation claim on July 30, 2007.  The date entitlement arose for entitlement to a 10 percent evaluation for right lower extremity radiculopathy (also characterized as right L5 radiculopathy) associated with service-connected IVDS was April 20, 2010.

2.  The Veteran separated from active service on April 30, 2007, and he filed his original compensation claim on July 30, 2007.  The date entitlement arose for the grant of service connection for erectile dysfunction associated with service-connected IVDS was January 18, 2011.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of April 20, 2010, but no earlier, for the grant of service connection for right lower extremity radiculopathy (also characterized as right L5 radiculopathy) have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.400 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of January 18, 2011, but no earlier, for the grant of service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.400 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2016).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), Note (1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Right Lower Extremity Radiculopathy

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date of April 20, 2010, but no earlier, is warranted for the grant of service connection for right lower extremity radiculopathy (also characterized as right L5 radiculopathy).

The Veteran has contended that he should be compensated for his right lower extremity radiculopathy associated with his service-connected IVDS from an earlier date because entitlement arose for this disability prior to the currently assigned effective date of January 18, 2011.  See February 2012 rating decision (granting service connection for this disability as part of the IVDS increased evaluation claim on appeal) and August 2015 Board decision (also granting service connection for this disability, effective from the same date assigned by the AOJ in the February 2012 rating decision).

Regarding the date of claim, the record shows that the Veteran filed a claim for service connection for left side sciatic nerve damage as part of his original compensation claim received by VA on July 30, 2007.  In the November 2007 rating decision, the RO granted service connection for IVDS of the lumbar spine and sciatic nerve deficiency of the left leg due to IVDS of the lumbar spine.  Given the eventual diagnosis of right lower extremity radiculopathy associated with IVDS and the Veteran's appeal as to the initial evaluation assigned for IVDS, the Board finds that consideration of any associated objective neurological abnormalities, including right lower extremity radiculopathy, would be part of the July 2007 sciatic nerve/lumbar spine claim.  See also February 2012 rating decision (indicating that grant of service connection for this disability was an ancillary decision to the [lumbar spine] disability on appeal and no further action was required).  Thus, the remaining question is the date that entitlement arose.

Regarding the date of entitlement, the initial effective date assigned by the AOJ in the February 2012 rating decision (the same as the date assigned by the Board in the August 2015 decision) was based on the diagnosis of right lower extremity (right L5) radiculopathy in the January 2011 VA examination report.  However, on review, the April 20, 2010, MRI report contained in the January 2011 VA examination report shows an impression of multilevel degenerative changes, extruded disc fragment at L4-5 on the right impinging on the L5 nerve root in the lateral recess, foraminal stenosis, and vertebral lesions, likely representing atypical benign lipid-poor hemangiomas.  During the Board hearing the following month, the Veteran testified that his sciatic nerve problems had started affecting his right leg in about 2009.  See May 2010 Bd. Hrg. Tr. at 53.  One of his VA treatment providers submitted an undated written statement in June 2010 explaining that the MRI of the back showed disc protrusion pressing on the nerve, which happens in injuries like the Veteran experienced.

The January 2011 VA examiner diagnosed the Veteran with multilevel degenerative joint disease with disc fragment right L5 nerve root causing right L5 radiculopathy and noted that the Veteran had decreased sensation to light touch in the right lower extremity on examination at that time.  A July 2011 MRI report shows an impression of L4-L5 sequestered disc fragment in the right neural foramen causing severe right neural foraminal narrowing, with a notation that correlation with right L4 radicular symptoms would be helpful.  In addition, it was noted that this disc fragment was present on prior examination (April 20, 2010), but currently appeared more lateral and in the neural foramen than on previous examination.

Based on the foregoing, there is some evidence suggesting that the Veteran had a right lower extremity neurological abnormality due to the service-connected IVDS prior to the diagnosis in the January 2011 VA examination report.  The disc fragment noted in the July 2011 MRI was also present at the time of the April 2010 MRI, and the Veteran reported an onset of right lower extremity symptoms around that time during the Board hearing.

The Board acknowledges the Veteran's contention in the Court filings that he had complaints referable to the right lower extremity as early as January 2008.  See Appellant's Brief at 27-28.  Nevertheless, the record shows that physical evaluations did not establish a neurological abnormality in the right lower extremity until April 2010.  See, e.g., January 2008 Walter Reed treatment record; August 2008 Walter Reed treatment record; December 2008 Walter Reed treatment record; January 2009 VA neurology treatment record; May 2009 VA examination report; February 2010 VA physical medicine rehabilitation record (factual content of these treatment reports provided in detail in the August 2015 Board decision).  A March 2010 VA pain management consultation also shows that the Veteran reported a history of left lower extremity radiating pain; on neurological evaluation, there was slightly less sensation on light touch on the left lateral leg.  There was no reference to the right lower extremity.

Based on the foregoing, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports an effective date of April 20, 2010, for the grant of service connection for right lower extremity radiculopathy (also characterized as right L5 radiculopathy) under the rules for effective dates outlined above.


Erectile Dysfunction

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date of January 18, 2011, but no earlier, is warranted for the grant of service connection for erectile dysfunction.

The Veteran has contended that he should be compensated for his erectile dysfunction associated with his service-connected IVDS from an earlier date because entitlement arose for this disability prior to the currently assigned effective date of November 1, 2011, based on findings in an earlier VA examination report.

Regarding the date of claim, the Board granted service connection for erectile dysfunction in the August 2015 decision as an associated objective neurological abnormality to the service-connected IVDS based on the findings in the November 2011 VA examination report.  Given the eventual diagnosis of erectile dysfunction associated with IVDS and the Veteran's appeal as to the initial evaluation assigned for IVDS (similar to the right lower extremity radiculopathy discussed above), the Board finds that consideration of any associated objective neurological abnormalities, including erectile dysfunction, would be part of the July 2007 sciatic nerve/lumbar spine claim.  Thus, the remaining question is the date that entitlement arose.

Regarding the date of entitlement, the initial date assigned by the Board in the August 2015 decision was based on the November 2011 VA examination in which the Veteran reported having erectile dysfunction.  In a clarifying opinion from that same month, the examiner indicated that the Veteran's erectile dysfunction was secondary to his lumbar spine IVDS.  On review, the January 18, 2011, VA examiner made a similar finding in determining that the etiology of the Veteran's erectile dysfunction reported at that time was not unrelated to his service-connected IVDS.  The record does not suggest that the Veteran's erectile dysfunction had another cause at that time.

Based on the foregoing, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports an effective date of January 18, 2011, for the grant of service connection for erectile dysfunction under the rules for effective dates outlined above.


ORDER

An effective date of April 20, 2010, but no earlier, for the grant of service connection for right lower extremity radiculopathy (also characterized as right L5 radiculopathy) is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date of January 18, 2011, but no earlier, for the grant of service connection for erectile dysfunction is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.

In the Joint Motion, the parties moved the Court to vacate the August 2015 Board decision in part because it denied higher initial evaluations for IVDS prior to November 1, 2011, based on the criteria in the General Rating Formula.  The parties further moved the Court to affirm the Board decision to the extent that it, in pertinent part, denied higher initial evaluations for IVDS prior to November 1, 2011, based on the criteria in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and denied a higher initial evaluation for IVDS on or after November 1, 2011.

The Veteran was provided VA examinations for his IVDS in September 2007 and January 2011 during the portion of the increased evaluation claim that remains on appeal (prior to November 2011).  In light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), a remand is required.   In Correia, the Court concluded that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Because the September 2007 and January 2011 VA examinations do not satisfy the requirements under Correia, a VA medical opinion is required in this case.  The examiner will be able to determine whether it is possible to provide a retrospective medical opinion for those VA examinations.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Regarding the right lower extremity radiculopathy claim, the Veteran was most recently provided a VA examination in November 2011 in connection with his IVDS claim (including findings referable to the right lower extremity), which was almost six years ago.  The Veteran has essentially alleged that this disability has increased in severity since that time.  See, e.g., October 2014 VA neurology treatment record.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In response to the Board's October 2012 remand, the AOJ did attempt to schedule the Veteran for a more recent VA examination; however, he indicated that he did not need additional examinations at that time.  See July 2013 written statement.  Nevertheless, he has attended VA examinations in connection with other claims since that time.

Based on the foregoing, including the Veteran's renewed willingness to appear for VA examinations, Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of this disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right lower extremity radiculopathy, as well as any records in support of his remaining IVDS increased evaluation claim prior to November 2011.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the claims file contains a large amount of VA and non-VA treatment records dated prior to October 2014; however, the Veteran will have an opportunity to provide or request that VA attempt to obtain updated treatment records, including more recent records for the right lower extremity claim, given that the appeal period for that claim is ongoing.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a retrospective medical opinion as to the severity and manifestations of his service-connected IVDS of the lumbar spine.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether range of motion measurements on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated where not actually measured for the VA examinations conducted during the appeal period in September 2007 and January 2011.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should provide an explanation for this determination in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right lower extremity radiculopathy (also characterized as right L5 radiculopathy).  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has incomplete paralysis that is mild, moderate, moderately severe, or severe with marked muscular atrophy.  He or she should also state whether the Veteran has complete paralysis where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

In addressing the relevant clinical findings, the examiner should note the location and severity of any neurological symptoms and the nerve groups involved.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


